Hote by
PoeeejStbaRGBR, Judge,

(concurring):

Although concurring in the decision of this case, I do not unite in the statement of facts nor the reasoning set forth in the opinion filed by Judge Dent. I am not prepared to say, nor is it necessary to say, that it appears that the plaintiff saw the engine moving up to the detached cars for the purpose of making a coupling, and then immediately stepped behind the cars *104in an attempt to cross the street, thereby placing herself within two or three feet of the rear car, and that she exercised, in so doing, ordinary care and common prudence, and was, therefore, not guilty of contributory negligence in the premises. I do not think the testimony on this point warrants the inference, to say nothing of its failure to affirmatively establish the fact, that the plaintiff did see the engine moving up toward the cars immediately before she attempted to cross the street behind them. Her testimony is, not that she saw the engine, or saw it moving up to make the connection, but only that she “saw that the engine was at the lower end.” This admission is immediately followed, and in the same sentence, by this statement, “and I supposed to myself that if it started it would go on down.” She had just come down the cross street for more than a square and found the crossing partially obstructed by the rear car of a long freight train. Naturally, the train, more than the engine, was the object that presented itself to her view, and the immediate cause of her danger, as she naturally assumed, if any, was the train or the rear car and not the engine which was far down the track in the distance. With her, standing at the upper end of the train, and seeing that there was no engine attached there, it was, no doubt, largely a matter of inference that the engine was at the lower end. It may have been this, or a hasty glance down the long line of cars may have revealed to her the smoke of the engine or the engine itself, without impressing upon her the fact that the engine was actually moving up to make the connection with the cars. Nor is it true, that other persons who were standing at different points on the same side of the track at some distance from the place at which she stopped and looked, say they saw the actual movement of the engine toward the cars at or about that time. Arthur Myers is the only one who says anything that could be so construed, but he does not say that. Being asked if he knew which way the train was running when it struck her, he said: “It was backing up against the ears.” While his language refers to the engine, it does not import that he saw the engine back up against the cars. He knew that because the engine drove the cars up the track, although he may have seen the engine, but he does not say he did. Geo. Ohlinger was on the opposite side of the train and farther down the street and probably farther from the track than Mrs. Meeks. *105At any rate it does not appear that her opportunity to see the engine was as good as his, and no witness who stood on her side of the street testifies to having seen it immediately before the coupling was made. Again, the evidence makes it fairly clear that, at the time she stopped and looked, she was very close to the rear car. That being true, the train being a long one and the track straight, her view of the track and engine was undoubtedly much obstructed by the long line of cars, so as to make it difficult for her to determine just what the engine was doing as well as its distance from the detached cars. • Besides this, the open space on the track was not between a naked engine and the train, for the engine had two cars attached to it and was backing them up toward the long line of stationary cars. To one standing near the rear car this, no doubt, tended to give an impression that the whole train, engine and all, was connected and standing still on the track. Under these circumstances, I am firmly convinced that the question, whether the plaintiff saw the danger presented by the situation, is one for the jury, and that the court cannot say, upon this state of facts, as matter of law, that the plaintiff was guilty of contributory negligence. It is manifest that the fact of knowledge of danger on her part is dependent upon findings for and against a number of other questions of fact involved, and it does not so clearly appear, or stand out in such prominence and so free from question or doubt, that there is no room for two different reasonable conclusions about it.
The theory of counsel for plaintiff in error is that Mrs. Meeks saw the engine and must have observed that it was in motion, and thus became conscious of the danger and risk in attempting to cross. This is only an inference. It is unsupported by direct testimony, and it-is squarely opposed by a contrary inference in favor of the defendant in error equally reasonable, to say the least. By demuring to the evidence, the demurrant admits, in favor of the demurree, all inferences of fact that may be fairly deduced from the evidence. Mapel v. John, 42 W. Va. 30; Talbott v. Railroad Co., 42 W. Va. 561; Garrett v. Ramsey, 26 W. Va. 345. He waives all inferences from his own evidence which do not necessarily flow from it. Garrett v. Ramsey, supra). “The evidence upon a demurrer to the evidence should be interpreted most benignly in favor of *106the demurree; so that he may have all the benefit, which might have resulted from the decision of the ease by a jury, the proper forum from which the decision lias been withdrawn by the de-murrant.” Garrett v. Ramsay, Syl. 3; approved in Gunn v. Railroad Co., 42 W. Va. 676.